 

Exhibit 10.37

 

 

January 25, 2020

 

 

 

Ms. Jennifer L. Idell

Chief Administrative Officer

c/o CenterState Bank Corporation CenterState Bank, N.A.

1101 First Street South, Suite 202 Winter Haven, Florida 33880

 

Dear Ms. Idell:

 

This letter (this “Letter Agreement”) memorializes our recent discussions and
mutual agreement regarding the terms of your continued employment following the
completion of the merger (the “Merger”) contemplated by the Agreement and Plan
of Merger by and between South State Corporation (“South State”) and CenterState
Bank Corporation (the “Company”), dated as of January 25, 2020 (the “Merger
Agreement”). We look forward to your continued leadership.

 

 

1.

Effectiveness, Your Current Agreement and Definitions

 

This Letter Agreement supplements your Employment Agreement entered into with
CenterState Banks, Inc., dated as of April 28, 2016 (the “Employment
Agreement”), which will otherwise remain in full force and effect in accordance
with its current terms. Capitalized terms used but not defined in this Letter
Agreement are used with the meanings ascribed to them in the Employment
Agreement. If your employment with the Company terminates for any reason before
the Effective Time or the Merger Agreement is terminated before the closing of
the Merger, this Letter Agreement will automatically terminate and be of no
further force or effect and neither of the parties will have any obligations
hereunder.

 

 

2.

Position

 

Following the effective time of the Merger (the “Effective Time”), you will
serve as the Chief Administrative Officer of the Surviving Entity (as defined in
the Merger Agreement) and of the Surviving Bank (as defined in the Merger
Agreement), reporting to the Chief Operating Officer of the Surviving Entity.

 

No further action is required by you to make the transitions and resignations
provided for in this paragraph or the immediately preceding paragraph effective,
but you agree to execute any documentation the Company and South State
reasonably requests at the time to confirm it.

 

 

3.

Pre-Existing Entitlements

 

You and the Company acknowledge that the occurrence of the Merger will
constitute a “Change in Control” as defined under the Employment Agreement.
Accordingly, pursuant to Article 5 of the Employment Agreement, subject to your
continued employment through the Effective Time, if within 12 months following
such Change in Control, either your employment with the Company is terminated by
the Company without Cause, or if you resign with Good Reason, then the Company
is required to pay to you a lump-sum payment in an amount in cash equal to two
and one-half times the sum of (x) your Base Salary, and (y) the highest annual
bonus earned by you during the prior three years (including the full value of
the annual award, whether payable in cash or another form, earned under the
Annual Incentive Plan or similar plan) immediately preceding the year in which
the Effective Time occurs (the “Change in Control Payment”).

 

 

 

--------------------------------------------------------------------------------

 

You acknowledge and agree that the changes to your position described in
paragraph 2 above, and the assignment of duties and responsibilities with the
Surviving Entity consistent with such changes will not constitute Good Reason
under the terms of the Employment Agreement and you hereby waive your right to
terminate your employment with Good Reason solely in connection with the closing
of the Merger. Notwithstanding the foregoing, if your employment with the
Surviving Entity is terminated by the Surviving Entity without Cause or if you
resign with Good Reason (other than as a result of any changes to the terms and
conditions of your employment resulting from the Merger) prior to the third
anniversary of the Effective Time, then the Surviving Entity will pay you an
amount in cash equal to the Change in Control Payment, which such amount will be
payable within 60 days after your termination date, which will be in lieu of and
not in addition to any severance payable under Section 4.1 of the Employment
Agreement.

 

For purposes of clarity, except as modified in this paragraph 3, nothing in this
Letter Agreement is intended to amend, alter or otherwise change the payments
and benefits to which you may become entitled under the Employment Agreement in
accordance with its terms.

 

 

4.

Pay to Integrate Bonus.

 

In connection with the closing of the Merger, you shall be eligible to receive a
“pay to integrate” cash bonus in the amount of $330,000 (the “Pay to Integrate
Bonus”), which shall be payable on the date that is 30 days following the
successful completion of the systems’ conversion, as determined by the board of
directors of the Surviving Bank, or its designee, (the “Board”), subject to your
continued employment with the Surviving Bank and its affiliates through such
date. For the avoidance of doubt, the Pay to Integrate Bonus shall not be
payable in the event that you resign without Good Reason or your employment is
terminated with Cause at any time following the Effective Time; provided,
however, if your employment is terminated without Cause or due to your death or
disability (pursuant to Section 3.1(b) of the Employment Agreement) or you
resign with Good Reason following the Effective Time, the bonus shall be deemed
to be earned and payable to you within 60 days following the date of your
termination of employment, subject to Section 4.3 of the Employment Agreement.

 

 

5.

Pay to Lead Bonus.

 

In connection with the closing of the Merger, you shall be eligible to receive a
“pay to lead” equity-based award in the form of restricted stock units having a
grant date value equal to $670,000 (the “Pay to Lead Award”), which shall be
granted on the closing date of the Merger and will cliff-vest on the second
anniversary thereof, subject to your continued employment with the Surviving
Bank and its affiliates through such date; provided, however, that if your
employment is terminated without Cause or due to your death or disability
(pursuant to Section 3.1(b) of the Employment Agreement) or you resign with Good
Reason, in each case prior to the second anniversary of the closing of the
Merger, the Pay to Lead Award shall immediately vest in full and shall be paid
within 60 days following the termination of your employment, subject to Section
4.3 of the Employment Agreement. The Pay to Lead Award shall be granted pursuant
to South State’s equity incentive plan and shall be subject to the terms and
conditions (including with respect to vesting) of the award agreement evidencing
such grant, which terms shall not be inconsistent with the terms of this Letter
Agreement.

 

 

 

--------------------------------------------------------------------------------

 

 

6.

No Other Changes

 

Except as provided herein, all other terms of the Employment Agreement shall
remain in full force and effect and are hereby ratified and confirmed in all
respects.

 

 

7.

Governing Law; Arbitration

 

This Letter Agreement will be governed by and construed in accordance with the
laws of the State of Florida, without regard to conflicts of law principles. Any
actions or proceedings instituted under this Letter Agreement shall be brought
and tried solely in the courts located in Polk County, Florida or in the federal
court having jurisdiction in Winter Haven, Florida.

 

 

8.

Entire Agreement; Amendments

 

Except as expressly set forth herein, this Letter Agreement, together with the
Employment Agreement, contains the entire agreement between the parties with
respect to the employment of you by the Surviving Entity and supersedes any and
all prior understandings, agreements or correspondence between the parties. This
Letter Agreement may not be altered, modified or amended except by written
instrument signed by the parties.

 

 

9.

Miscellaneous

 

The invalidity or unenforceability of any provision of this Letter Agreement
will not affect the validity or enforceability of any other provision hereof,
and this Letter Agreement will be construed as if the invalid and unenforceable
provision were omitted (but only to the extent that such provision cannot be
appropriately reformed or modified).

 

Upon the expiration or other termination of this Letter Agreement, the
respective rights and obligations of the parties hereto will survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties hereunder. This Letter Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.

 

[Signature Page Follows]

 

 

 

--------------------------------------------------------------------------------

 

If this Letter Agreement correctly describes our understanding, please execute
and deliver a counterpart of this signature page, which will become a binding
agreement on our receipt.

 

Sincerely,

CenterState Bank Corporation

By: /s/ John C. Corbett

Name: John C. Corbett

Title: President and Chief Executive Officer

 

CenterState Bank, N.A.

By: /s/ Richard Murray, IV

Name: Richard Murray, IV

Title: Chief Executive Officer

 

 

Accepted and Agreed

I hereby agree with and accept the terms

and conditions of this Letter Agreement:

/s/ Jennifer L. Idell

 

Name: Jennifer L. Idell

 

Date: January 25, 2020

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Letter Agreement]

 

 